Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 1 of 28 PageID #: 737




                             Exhibit 3
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 2 of 28 PageID #: 738



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------------
  PRESTON CHARLES and CARLOS PABON, on behalf of                                No. 16-cv-6868
  themselves and on behalf of other similarly situated
                                                                                REVISED
  individuals,
                                                                                SETTLEMENT
                                         Plaintiffs,
                                                                                AGREEMENT AND
                                v.
                                                                                RELEASE
   OPINION ACCESS CORP. and JIMMY R. HOFFMAN, in
   his professional and personal capacities;

                                                Defendants.
  ---------------------------------------------------------------------------
           This Revised Settlement Agreement and Release, along with all exhibits annexed hereto,
  (“Agreement”) is entered into by and between Plaintiffs Preston Charles and Carlos Pabon
  (“Named Plaintiffs”) and Opt-in Plaintiff Freddy Graciano (“Graciano”, and together with
  Named Plaintiffs, “Plaintiffs”) on behalf of themselves and on behalf of other similarly situated
  individuals (hereinafter defined as the “Settlement Class”) and Defendants Opinion Access Corp.
  (“OAC”), Jimmy R. Hoffman (“Hoffman”) (together, “Named Defendants”) and Joseph Raphael
  (“Raphael”) (with Named Defendants, “Defendants,” and together with the Plaintiffs, the
  “Parties”).

                                     RECITALS AND BACKGROUND

                A.      Named Plaintiffs filed a Class Action Complaint against Named
   Defendants, which is now pending in the United States District Court, Eastern District of New
   York (the “Court”), designated, as No. 16-cv-6868 (the “Action”), in which Graciano later opted
   into.

                  B.     Defendants have defended and intend to vigorously contest each and every
   claim in the Action, deny all material allegations of the Action, as to which Defendants allege
   numerous meritorious defenses. Defendants, without admitting any wrongdoing or liability,
   nevertheless have agreed to enter into this Agreement to avoid further expense, inconvenience
   and the distraction of burdensome and protracted litigation, and to be completely free of any
   further controversy with respect to the claims that were asserted or could have been asserted in,
   or relate in any way whatsoever to, the Action.

                  C.      Wigdor LLP (“Plaintiffs’ Counsel” or “Class Counsel”) and the Plaintiffs
   analyzed and evaluated the merits of the claims made against Defendants and the impact of this
   Agreement on Plaintiffs and those similarly situated individual putative class members, and
   based upon their analysis and evaluation of a number of factors, and recognizing the substantial
   risks of continued litigation, including the possibility that the Action, if not settled now, might
   not result in any recovery whatsoever, or might result in a recovery that is less favorable and
   that would not occur for several years, Plaintiffs’ Counsel and the Plaintiffs are satisfied that the
   terms and conditions of this Agreement are fair, reasonable and adequate and that this
   Agreement is in the best interest of the Plaintiffs and Settlement Class. Members (defined
   below).
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 3 of 28 PageID #: 739



                  D.      On December 12, 2017, the Parties participated in a full-day mediation
   session, which was conducted by Hunter Hughes, Esq., a highly-regarded, experienced mediator
   who has successfully negotiated settlements in similar class and collective actions involving
   wage and hour claims against other New York corporations. Pursuant to engaging in extensive
   mediation, Plaintiffs, the Settlement Class and Defendants – subject to the approval of the Court
   – have elected to settle the Action pursuant to the terms set forth in this Agreement, which shall
   be submitted to the Court for approval through the mechanisms set forth below.The mediation
   resulted in a settlement in principle which was then memorialized in an agreement entered into
   by the Parties and fully-executed as of February 27, 2018 (the “First Agreement”).

                E.     On or about March 9, 2018, the Court granted preliminary approval of the
   First Agreement, and approved the issuance of notice to Class Members advising them of the
   terms of the First Agreement and how they could participate in the settlement reached in
   principle.

                  F.     Following the Court’s granting of preliminary approval of the First
   Agreement, Defendants complied with the requirements of 28 U.S.C. § 1715 concerning the
   notifications to appropriate Federal and State officials of the First Agreement.

                G.      Following the Bar Date (defined below), on August 8, 2018, the Parties
   submitted a motion to the Court for final approval of the First Agreement.

                 H.      On or about April 3, 2019, the Parties attended a settlement conference
   presided over by The Honorable James Orenstein, during which they agreed to revise certain
   terms of the First Agreement, which is memorialized in this Agreement.

                 I.     It is the Parties’ belief and understanding that if the terms of this
   Agreement are judicially approved and go into effect, each Authorized Claimant (defined
   below) will receive a greater monetary settlement amount than they would have been entitled to
   pursuant to the terms of the First Agreement, without providing any further or additional
   consideration.

          NOW THEREFORE, in consideration of the mutual covenants and promises set forth in
  this Agreement, as well as the good and valuable consideration provided for herein, the Parties
  agree to a full and complete settlement of the Action on the following terms and conditions:

  1.     DEFINITIONS

  The defined terms set forth in this Agreement have the meanings ascribed to them below.

  1.1.   Abridged Class List. The term “Abridged Class List” refers to a list of all putative Class
         Members that will bewas provided to Class Counsel containing each putative Class
         Member’s: (i) total number of days worked during the Settlement Period; (ii) job
         positions (i.e. Interviewer or Trainee); and (iii) each Class Member’s unique 45-digit
         identification number (which shall not be comprised of four consecutive numbers
         appearing in the Class Member’s social security number).




                                                  2
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 4 of 28 PageID #: 740



  1.2.   Authorized Claimant. “Authorized Claimant” means Plaintiffs and each Class Member
         (or the authorized legal representative of such Class Member,) who has timely filesfiled a
         completed Claim Form, in accordance with the terms of thisthe First Agreement, or who
         filed an untimely Claim Form but whom the Parties have agreed should be considered to
         be an Authorized Claimant, and who is otherwise eligible to receive a Settlement Check
         pursuant to the terms of this Agreement. For the avoidance of doubt, Plaintiffs are
         already Authorized Claimants upon court approval of this Agreement.

  1.3.   Bar Date. “Bar Date” means the date by which any putative Class Member who
         wisheswished to qualify as an Authorized Claimant must filehave filed a Claim Form, or
         who wisheswished to be excluded from this settlement to submithave submitted an Opt
         Out Statement, or who wisheswished to object to the Settlementsettlement to submithave
         submitted an Objection, except as otherwise provided herein. Subject toin the Court’s
         approval, theFirst Agreement. The Bar Date shall bewas August 8, 2018, which was
         seventy-five (75) days after the initial mailing of Notice by the Settlement Claims
         Administrator (“SCA”). To the extent a putative Class Member’s Notice of Settlement
         iswas returned or otherwise determined to be undeliverable, such putative Class
         Members’ Bar Date shall bewas extended to include 15 days from the date of any
         subsequent mailing (but no less than the original 75 days).

  1.4.   Claim Form. “Claim Form” means the Court-approved Claim Form and Release.

  1.5.   Class and Class Member(s). “Class” and/or “Class Member(s)” refer to all individuals
         who in New York (i) worked for OAC in the position of “Interviewer” for at least one day
         during the Settlement Period (referred to herein as “Interviewer Class Members”)”; and
         (ii) any individual who participated in OAC’s training program for “Interviewers” but
         who did not work as an Interviewer for at least one day as an Interviewer during the
         Settlement Period (referred to herein as “Trainee Class Members”), who dodid not submit
         a valid Opt-Out Statement.

  1.6.   Class Counsel. The terms “Class Counsel” and “Plaintiffs’ Counsel” refer to Douglas H.
         Wigdor, Esq.., David E. Gottlieb, Esq., Jeanne M. Christensen, Esq. and Tanvir H.
         Rahman, Esq., of Wigdor LLP, which is located at 85 Fifth Avenue, New York, New
         York 10003.

  1.7.   Class List. The term “Class List” refers to a list of all putative Class Members containing
         each of their: (i) names; (ii) last known addresses, phone numbers and email addresses
         (Defendants will conductconducted a diligent, good faith search of their records for email
         addresses of putative Class Members); (iii) job positions (i.e. Interviewer or Trainee); (iv)
         total number of days worked during the Settlement Period; (v) each Class Member’s
         unique 45-digit identification number (which shallwas not be comprised of four
         consecutive numbers appearing in the Class Member’s social security number); and (vi)
         social security numbers (for skip trace purposes only), if available, contained in a
         confidential document that Defendants shall providehave provided to the SCA only. The
         Class Member List is to be used by the SCA to effectuate the settlement; it may not be
         copied, disseminated, or used for any other purpose.

  1.8.1.1.Fees and Costs. “Fees and Costs” means Plaintiffs’ Counsels’ attorneys’ fees and costs.

                                                  3
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 5 of 28 PageID #: 741



  1.9.1.8.Court. “Court” means the United States District Court, Eastern District of New York,
          which is located at 225 Cadman Plaza E., Brooklyn, New York 11201.

  1.10.1.9.      Days. “Days” means calendar days, unless otherwise specified.

  1.11.1.10.     Defendants. “Defendants” mean OAC, Hoffman and Raphael.

  1.12.1.11.     Defendants’ Counsel. “Defendants’ Counsel” means Eve I. Klein, Esq. and JP
          KernisanKatelynn Gray, Esq.,. of Duane Morris, LLP, which is located at 1540
          Broadway, New York, New York 10036.

  1.13.1.12.     Fairness Hearing. “Fairness Hearing” means the anticipated hearing before the
          Court relating to the Application for Final Approval, unless otherwise scheduled by the
          Court without the filing of a motion.

  1.13.   Fees and Costs. “Fees and Costs” means Plaintiffs’ Counsels’ attorneys’ fees and costs.

  1.14.   Final Order. “Final Order” means the Order entered by the Court after the Fairness
          Hearing, approving the terms and conditions of this Agreement, authorizing distribution
          of the Settlement Checks and Incentive Awards, approving distribution of Fees and Costs
          and Fees, and dismissing the Action with prejudice.

  1.15.   Final Effective Date. The term “Final Effective Date” refers to the date that is thirty (30)
          days after the Court has entered a Final Order and Judgment of Dismissal with Prejudice
          (as defined below) approving this Agreement, provided that the time to appeal the Final
          Order and Judgment of Dismissal with Prejudice has expired and no notice of appeal has
          been filed. However, in the event that a notice of appeal is filed, the Final Effective Date
          shall be the day after the date of the following event that occurs last: (1) any appeal from
          the Final Order and Judgment of Dismissal with Prejudice has been finally dismissed; (2)
          the Final Order and Judgment of Dismissal with Prejudice has been affirmed on appeal in
          a form substantially identical to the form of the Final Order and Judgment of Dismissal
          with Prejudice entered by the Court; (3) the time to petition for review with respect to any
          appellate decision affirming the Final Order and Judgment of Dismissal with Prejudice
          has expired; and (4) if a petition for review of an appellate decision is filed, the petition
          has been denied or dismissed, or, if granted, has resulted in affirmance of the Final Order
          and Judgment of Dismissal with Prejudice in a form substantially identical to the form of
          the Final Order and Judgment of Dismissal with Prejudice entered by the Court.

  1.16.   Final Settlement Amount. “Final Settlement Amount” means the sum of the Individual
          Gross Amounts plus all Court-approved Fees and Costs and the Settlement Claims
          Administrator’s costs.One Million Dollars ($1,000,000).

  1.17.   Gross Settlement Fund. “Gross Settlement Fund” means One Million, Five Hundred
          Thousand Dollars ($1,500,000).

  1.18.1.17.     Guaranteed Payout. “Guaranteed Payout” is the minimum amount Defendants
          will pay to Authorized Claimants, inclusive of Incentive Payments to Plaintiffs. The
          Guaranteed Payout shall be 30% of the amount remaining in the Gross Settlement Fund


                                                   4
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 6 of 28 PageID #: 742



         after Class Counsel’s requested attorneys’ fees and litigation costs of $500,000 and
         Settlement Claims Administrator’s costs. ).

  1.19.1.18.      Incentive Award. “Incentive Award” means that portion of the GrossFinal
          Settlement Amount requested by the Plaintiffs and approved by the Court as a reasonable
          incentive award to the Plaintiffs for representing the interests of the Class Members.
          Plaintiffs Charles and Pabon will be seeking an Incentive Award of no more than $15,000
          each. Plaintiff Freddy Graciano will be seeking an Incentive Award of no more than
          $5,000.

  1.20.1.19.      Individual Gross Amount. “Individual Gross Amount” means the amount from
          the Gross Settlement Fund allocated to each individual Authorized Claimant, inclusive of
          any Court-approved Incentive Award and all employer withholding for FICA, Medicare          Formatte
          and all other applicable payroll taxes...

  1.21.1.20.      Maximum Settlement Amount. Maximum Settlement Amount means One
          Million Five Hundred Thousand Dollars ($1,500000,000) and is the maximum aggregate
          amount that Defendants shall be required to pay into the Qualified Settlement Fund under
          any circumstances inclusive of all Class Counsel’s attorneys’ feesFees and costsCosts,
          settlement administration costs, payments to Class MembersAuthorized Claimants
          (including any approved Incentive Award payments to Plaintiffs), and employer
          withholding for FICA, Medicare and all other applicable payroll taxes.

  1.22.1.21.    Plaintiffs. “Plaintiffs” refers to Preston Charles, Carlos Pabon and Freddy
         Graciano.

  1.23.1.22.      Net Settlement Fund. “Net Settlement Fund” means the aggregate of the
          Individual Gross Amounts to be distributed to all Authorized Claimants (which, for
          avoidance of doubt, includes any court approved Incentive Awards and all employer
          withholding for FICA, Medicare and all other applicable payroll taxes), which shall not
          be less than the Guaranteed Payout.).

  1.24.1.23.     Notice. “Notice” means the Court-approved Notice of Proposed Settlement of
          Class Action Lawsuit which has already been disseminated to Class Members.

  1.25.1.24.     Objection. “Objection” means a written statement that: (1) clearly identifies the
          written statement as an objection, such as “I object to the settlement in the Opinion
          Access Corp. Wage and Hour case”; (2) contains all reasons for the objection; (3)
         contains the Objector’s name, address, and telephone number; and (4) is signed by the
         Objector.

  1.26.1.25.       Objector. “Objector” means an individual Authorized Claimant who properly
          filesfiled an objection to this Agreement.

  1.27.1.26.     Opt-Out Statement. “Opt-out Statement” means a written statement that: (1)
          unconditionally states a putative Class Member’s intention to opt out, such as “I opt-out
          of the settlement in the Opinion Access Corp. Wage and Hour case”; (2) includes the



                                                 5
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 7 of 28 PageID #: 743



         putative Class Member’s name, address, and telephone number; and (3) is signed by the
         putative Class Member.

  1.28. Preliminary Approval Order. “Preliminary Approval Order” means the Order entered
        by the Court: (i) certifying the Settlement Class for settlement purposes; (ii) preliminarily
        approving the terms and conditions of this Agreement; (iii) directing the manner and
        timing of providing Notice to the Class Members; and (iv) setting the Fairness Hearing
        date.

  1.29.1.27.     Qualified Settlement Fund. “Qualified Settlement Fund” or “QSF” means the
          account established and controlled by the Settlement Claims Administrator for the
          purposes of retaining and distributing the Final Settlement Amount in accordance with
         this Agreement.

  1.30.1.28.      Released Class Claims. “Released Class Claims” shall collectively mean any and
          all New York State and local wage-and-hour law claims, obligations, demands, actions,
          rights, causes of action and liabilities arising from or relating to employment at OAC,
          against any Released Defendant, of whatever kind and nature, character and description,
          whether known or unknown, and whether anticipated or unanticipated, that accrued on
          any date up through December 31, 2017, for wages, benefits and other remunerations of
          employment that in any way arise from or relate to the Class Members’ employment at
          OAC, including, without limitation: (i) any and all claims, charges, demands, sums of
          money, actions, rights, promises, agreements, causes of action, obligations, and liabilities
          of any kind or nature whatsoever, at law or in equity, whether known or unknown,
          existing or contingent, suspected or unsuspected, apparent or concealed, which the
          Plaintiffs and/or any Class Members may have or claim to have against Defendants based
          upon or arising out of any facts, acts, conduct, omissions, transactions, occurrences,
          contracts, events, causes, matters, or things of any conceivable kind or character existing
          or occurring or claimed to exist or to have occurred which relate to: (i) the nonpayment or
          inaccurate payment of minimum and overtime wages, spread-of-hours pay, training time,
          meal and other breaks, all other wage and hour payments, and wage notice and wage stub
          related pay claim, and any other payments, benefits, claims or form of notice,
          remuneration or compensation under any state or local wage and hour law, including but
          not limited to, New York Labor Law, as amended, including but not limited to Articles 6
          and 19, § 190 et seq and § 650 et seq., and the Wage Theft Prevention Act; any claims
          whatsoever alleged in the Action and all wage and hour claims which could have been
          alleged in the Action, including, without limitation, all claims for damages, restitution
          and other equitable relief, liquidated damages, compensatory damages, unpaid costs,
          interest, punitive damages, wages, overtime wages, penalties of any nature whatsoever,
          and any other suit, class or collective action, administrative claim or other claim of any
          sort or nature whatsoever against Defendants, relating to the claims being settled and
          released herein by the Plaintiffs and the Class Members; (ii) claims for employee wage-
          related benefits, including, without limitation, payments for accrued but unused vacation
          and paid sick leave, and (iii) claims arising out of or related to any contract, policy,
          practice, or employee handbook of OAC concerning wages and hours, training time, meal
          or other breaks, and employee wage-related benefits; and (iv) and any claims related to,
          derivative of, or based upon the claims in (i)-(iii) above, including for unpaid costs,


                                                   6
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 8 of 28 PageID #: 744



         penalties (including late payment penalties), liquidated damages, punitive damages,
         interest, attorneys’ fees, litigation costs, restitution, or equitable relief. For avoidance of
         doubt, the Released Class Claims do not include any non-wage-related claims. For the
         further avoidance of doubt, this provision defining the term “Released Class Claims” is
         identical to the provision defining “Released Class Claims” set forth in the First
         Agreement.

  1.31.1.29.        Released Authorized Claimant Claims. “Released Authorized Claimant
          Claims” means any and all federal, New York state and local wage-and-hour law claims,
          obligations, demands, actions, rights, causes of action, and liabilities arising from or
          relating to employment at OAC, against any Released Defendant of whatever kind and
          nature, character and description, whether known or unknown, and whether anticipated or
          unanticipated, that accrue or accrued on any date up through December 31, 2017 for
          wages, wage-related benefits and/or other remunerations of employment that in any way
          arise from or relate to the Authorized Claimants’ employment or former employment
          with Defendant, including, without limitation: (i) claims for any type of relief under the
          Fair Labor Standards Act (“FLSA”) or NYLL, including, without limitation, claims for
          wages, overtime, training time, meal or other breaks, wage notice and pay stub related
          claims, damages, unpaid costs, penalties (including late payment penalties), premium pay,
          liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs,
          restitution, or equitable relief, or under any other legal theory for failure to pay minimum
          wage, failure to pay overtime, failure to pay for all hours worked, or to recover interest,
          liquidated damages, and/or penalties thereon; (ii) Released Class Claims; (iii) claims
          arising out of or related to any contract, policy, practice, or employee handbook of OAC
          concerning wages and hours, training time, meal or other breaks, and employee wage-
          related benefits; and (iv) any claims related to, derivative of, or based upon the claims in
          (i)-(iii) above, including for unpaid costs, penalties (including late payment penalties),
          liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs,
          restitution, or equitable relief. For avoidance of doubt, the Released Authorized Claimant
          Claims do not include any non-wage-related claims. For the further avoidance of doubt,
          this provision defining the term “Released Authorized Claimant Claims” is identical to the
          provision defining “Released Authorized Claimant Claims” set forth in the First
          Agreement.

  1.32.1.30.     Released Defendants. “Released Defendants” means Defendants, along with any
          parent(s) and affiliates, and its and their respective officers, employees, representatives,
          attorneys and agents.

  1.33.1.31.     Settlement Claims Administrator. “Settlement Claims Administrator” means
          the entity jointly selected by the Parties to provide claims administration services
          pursuant to this Agreement.

  1.34.1.32.    Settlement Checks. “Settlement Checks” means checks issued to Authorized
          Claimants for their Individual Gross Amounts .

  1.35.1.33.   Settlement Period. “Settlement Period” means December 13, 2010 through
          December 31, 2017.


                                                   7
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 9 of 28 PageID #: 745



  1.36.1.34.     Updated Address. “Updated Address” means a mail address that was updated via
         a standard skip trace or an updated mail and/or email address provided by the United
         States Postal Service or a putative Class Member.

  2.     NON-ADMISSION OF LIABILITY. Nothing relating to this Agreement, or any
         communications, papers, or orders related to the Settlement, shall be cited to as, construed
         to be, admissible as, or deemed an admission by Defendants of any liability, culpability,
         negligence, or wrongdoing toward the Plaintiffs, the Class Members, or any other person,
         and Defendants specifically disclaim any liability, culpability, negligence, or wrongdoing
         toward the Plaintiffs, the Class Members, or any other person, or that class action
         certification is appropriate in this or any other matter. Each of the Parties has entered into
         this Agreement with the intention to avoid further disputes and litigation with the
         attendant inconvenience, expenses, and contingencies. This Agreement, and any
         communications, papers, or orders related to the Settlement, may not be cited to, used, or
         admitted as evidence of liability or that class action certification is appropriate. There has
         been no determination by any court as to the merits of the claims asserted by Plaintiffs
         against Defendants or as to whether a class should be certified other than for settlement
         purposes only.

  3.     SETTLEMENT PROCEDURE AND PRELIMINARY APPROVAL

  3.1.   Preliminary Approval Motion.

         A.     Upon complete execution of this Agreement, the Parties shall file a joint and
                unopposed application for preliminary settlement approval (“Preliminary
                Approval Motion”). In connection with the Preliminary Approval Motion, the
                Parties will submit to the Court: (1) thea proposed Notice, (2) the proposed Claim
                Form, (3) the proposed Preliminary Approval Order, and (42) an executed version
                of this Agreement. Class Counsel shall be responsible for drafting and filing the
                Preliminary Approval Motion, with approval from Defendants.

         B.     The proposed Preliminary Approval Order will seek the setting of a 75-day
                deadline from the initial mailing of the Notice of Settlement to the Class to file
                Claim Forms, Opt-out Statements and/or become Objectors. To the extent any
                Notice of Settlement is returned or otherwise determined to be undeliverable, such
                putative Class Member shall be entitled to 15 days from the date of any
                subsequent mailing (but no less than the original 75 days) to file Claim Forms,
                Opt-out Statements and/or become Objectors. The proposed Preliminary
                Approval Order also shall seek to set a date for the Fairness Hearing, which shall
                be no earlier than 150 days following the date that the Court enters the proposed
                Preliminary Approval Order.

         C.     In connection with the Preliminary Approval Motion, Plaintiffs will inform the
                Court of the intended process to obtain a “Final Order and Judgment of Dismissal
                with Prejudice.”

         D.B.   The Parties will work together diligently and in good faith to expeditiously obtain
                a Preliminarythe Approval Order and a Final Order and Judgment of

                                                   8
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 10 of 28 PageID #: 746



                Dismissaldismissing the Action with Prejudiceprejudice. Any disputes that may
                arise between the Parties related to the Parties’ efforts to obtain a Preliminary the
                Approval Order and a Final Order and Judgment of Dismissal with Prejudice shall
                be submitted to the Court. At the appropriate time, the Parties will file a joint and
                unopposed application with the Court requesting a Final Order and Judgment of
                Dismissal with Prejudice.

         C.     Prior to filing, Class Counsel shall provide draft documents in support of the
                Approval Motion to Defendants for review, comment and approval.

         D.     Class Counsel will file the Approval Motion as “joint and unopposed” (except as
                to attorneys’ fees and service awards only).

         E.     In the Approval Motion, the Parties shall request that the Court, among other
                things, (a) approve the Agreement as final, fair, reasonable, adequate, and binding
                on all Class Members who have not already timely opted out, (b) award Fees and
                Costs, (c) enter judgment in accordance with this Agreement, and (d) dismiss this
                action with prejudice.

         E.F.   If the Court denies the Preliminary Approval Motion, the Parties will work
                together, diligently and in good faith, to remedy any issue(s) leading to such
                denial and to seek reconsideration of the ruling or order denying approval and/or
                Court approval of a renegotiated settlement (without any increase to the amount of
                the Maximum Settlement Amount or to what Defendants will have to pay as
                anticipated by this Agreement). If, despite the Parties’ efforts, the Court continues
                to deny the Preliminary Approval Motion, the Action will resume as if no
                settlement had been attempted. In that event, the class certified for purposes of
                settlement, if any, shall be decertified (either by the Court sua sponte or on a
                motion by Defendants, which Plaintiffs agree not to oppose), and Defendants
                retain all rights and defenses, including the right to contest whether the Action
                should be certified and maintained as a collective and/or class action and to
                contest the merits of the claims being asserted in the Action.

         F.     Within fifteen (15) days after the Court enters the Preliminary Approval Order,
                Defendants, through counsel, shall notify Class Counsel that Defendants have
                complied with the requirements of 28 U.S.C. § 1715 concerning notifications to
                appropriate Federal and State officials of this Agreement, and shall, if requested
                by Class Counsel, provide proof of such compliance.

  3.2.   Settlement Claims Administrator.

         A.     Retention. The parties have agreed to retain Dahl Administration, LLC as
                Settlement Claims Administrator.

         B.     Funding Settlement Claims Administrator. The Settlement Claims
                Administrator’s costs and expenses shall be paid from the Gross Settlement
                AmountFund. In the event that final approval is not granted by the Court or the



                                                  9
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 11 of 28 PageID #: 747



              Agreement is terminated or fails to become effective for any reason, Plaintiffs and
              Defendants shall each bear 50% of the settlement administration fees and costs.

        C.    Responsibilities of Settlement Claims Administrator. Without limiting any
              duties set forth elsewhere in this Agreement, the Settlement Claims Administrator
              shall be or already has been responsible for:

              1.      Distributing the Notice and Claim Form to putative Class Members via
              First Class mail and e-mail, with skip tracing and resending of the Notice for those
              mailings that arewere returned as undeliverable or arewere to stale addresses, and
              upon request from a putative Class Member.
              2.      Keeping accurate records of: (1) the dates on which each Notice and Claim
              Form iswas mailed to putative Class Members; (2) the dates on which each Notice
              and Claim Form iswas emailed to putative Class Members; (3) all mailings and/or
              emails that were returned or non-deliverable; (4) all Updated Addresses; (5) all
              communications with putative Class Members; (6) all Claim Forms, Opt-Out
              Statements, and/or Objections received and the email, fax, or postmark date; and
              (7) any incomplete or illegible Claim Forms along with attempts to cure.
              3.     Providing weeklyregular status reports to counsel for the Parties.
              4.      Responding to inquiries from putative Class Members regarding Updated
              Addresses, procedures for filing Claim Forms, Objections, and Opt-Out
              Statements, confirming receipt of same, estimated Individual Gross Amounts, and
              referring all other inquiries by putative Class Members to Class Counsel.
              5.      Retaining the originals of all Claim Forms, Opt-Out Statements, and
              Objections, including originals of all envelopes accompanying these documents
              until such time as the Settlement Claims Administrator is relieved of its duties and
              responsibilities under this Agreement.
              6.   Establishing a toll-free telephone number to which putative Class
              Members can call with questions.
              7.     Any other tasks mutually agreed to by the Parties.

        D.    The Settlement Claims Administrator shall further be responsible for the
              following:

              1.      Promptly providing an IRS Form W-9 to Defendants so as not to delay the
              deposit of the Gross Settlement AmountFund into the QSF pursuant to the terms
              set forth herein; and

              2.    Issuing and distributing Settlement Checks and Courtcourt-approved Fees
              and Costs.

        E.    Access to the Settlement Claims Administrator. The Parties will have equal
              access to the Settlement Claims Administrator. Class Counsel and Defendants
              agree to use their best efforts to cooperate with the Settlement Claims
              Administrator and provide reasonable assistance in administering the settlement
              and locating putative Class Members.

                                               10
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 12 of 28 PageID #: 748



  3.3.   Distribution of the Notice and Claim Form to Class Members.

         A.    Within ten (10) days of the Preliminary Approval Order being signed by the
               Court, Defendants’ Counsel shall provide the Settlement Claims Administrator
               with the Class List, and Class Counsel with the Abridged Class List. The Class
               List shall be treated as confidential by the Settlement Claims Administrator and
               not used for any purpose other than effectuating this settlement.

         B.    Within fifteen (15) days of receipt of the Class List from Defendants, the Settlement
               Claims Administrator shall mail the Notice and Claim Form to putative Class
               Members via United States First Class Mail, postage prepaid. The return address on
               the envelopes shall reference the name and address of the Settlement Claims
               Administrator. The envelope shall indicate with a bold and conspicuous marking,
               that the mailing relates to the settlement of wage-and-hour claims against Opinion
               Access Corp.

         C.    Within ten (10) days of receipt of the Class List from Defendants, the Settlement
               Claims Administrator shall email the Notice and Claim Form to putative Class
               Members, using the email address, if any, contained in the Class List. The subject
               of the email shall state: “Court Authorized Notice: Opinion Access Corp. Wage
               and Hour Settlement”. The body of the email shall read as follows: “You are
               receiving this email because you were identified as a current or former employee
               of Opinion Access Corp. whose legal rights will be affected by the settlement in
               the Charles v. Opinion Access Corp. lawsuit (Eastern District of New York, No.
               16-cv-6868). The attached Notice and Claim Form contain important time
               sensitive information about your legal rights. Copies of the Notice and Claim
               Form will also be sent by mail to your last known mailing address.” The
               information contained in the email can be modified at any time prior to
               distribution upon mutual consent of the Parties. There shall be no skip trace or
               further affirmative steps taken to obtain an updated email address if the email
               address provided is not current or no email address is known.

         D.    In the event that, subsequent to the first mailing of the Notice and prior to the Bar
               Date, a Notice is returned to the Settlement Claims Administrator by the United
               States Postal Service with an Updated Address, the Settlement Claims
               Administrator shall re-mail the Notice and Claim Form to that Updated Address
               within two (2) days. Such putative Class Members’ Bar Date shall be extended to
               include 15 days from the date of any subsequent mailing (but no less than the
               original 75 days).

         E.    In the event that, subsequent to the first mailing of the Notice and prior to the Bar
               Date, a Notice is returned to the Settlement Claims Administrator by the United
               States Postal Service with no forwarding address, the Settlement Claims
               Administrator shall perform one (1) standard skip trace within fifteen (15) days of
               the returned Notice to the Settlement Claims Administrator in an effort to
               ascertain the Updated Address for the putative Class Member in question. If an
               Updated Address is ascertained, the Settlement Claims Administrator shall re-mail
               the Notice and Claim Form to that Updated Address within two (2) days. Such

                                                11
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 13 of 28 PageID #: 749



                putative Class Members’ Bar Date shall be extended to include 15 days from the
                date of any subsequent mailing (but no less than the original 75 days).

  3.4.3.3.Authorized Claimants

         A.     To be deemed an Authorized Claimant,Claimants are putative Class Members
                must email, faxwho emailed, faxed, or postmarkpostmarked the fully executed
                Claim Form by the Bar Date., and those putative Class Members who submitted
                untimely Claim Forms but who the Parties mutually agree should be regarded as
                Authorized Claimants after learning the reason(s) for why their Claim Form was
                submitted untimely. The Bar Date of Putative Class Members whose notice was
                re-mailed shall bewas extended to include fifteen (15) days from the date of any
                subsequent mailing (but not less than the original 75 days).

  3.4.   The Settlement Claims Administrator shall provide the email, fax, or postmark date on
         the original of each Claim Form that it receives and email copies of all Claim Forms to
         Class CounselClass Members who opted-out.

         B.     Three putative Class Members, James Holmes, Vernicka Robinson, and
                Defendants’ Counsel on a weekly basis.

         C.     Putative Class Members who submit an incomplete or illegible Claim Form, or
                who submit an Objection but not a completed Claim Form, shall be contacted by
                the Settlement Claims Administrator by phone, and if not reached by phone, by
                email and first class mail no later than three (3) days after the defect has been
                noticed. The Settlement Claims Administrator shall identify the nature of the
                defect and instruct the putative Class Member that to be deemed an Authorized
                Claimant and receive a Settlement Check, the putative Class Member must cure
                the defect no later than twenty-one (21) days after the Bar Date.

         D.     Any putative Class Member who submits a Claim Form, in whole or in part, and
                also submits an Opt-Out Statement, shall be contacted by the Settlement Claims
                Administrator within five (5) days to clarify whether the putative Class Member
                intendedMarie Domond, elected to opt-out of the settlement or become an
                Authorized Claimant. Absent a response to the contrary, the putative Class
                Member will have been deemed to have opted-out of the settlement.

  3.5.   Class Members who opt-out.

         A.     Putative Class Members who elect to opt-out of the settlement as set forth in this
                Agreement must fax, email or postmarkafter receiving Notice by faxing, emailing
                or postmarking a written statement by the Bar Date that: (1) unconditionally states
                a putative Class Member’sstated their intention to opt out, such as “I opt-out of
                the settlement in the Opinion Access Corp. wage and hour case”; (2)
                includesincluded the putative Class Member’s name, address, and telephone
                number; and (3) iswas signed by the putative Class Member.                            Formatte




                                                12
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 14 of 28 PageID #: 750



         B.     The Settlement Claims Administrator shall provide the fax, email or postmark
                date on the original of each Opt-Out Statement that it receives and send copies of
                each Opt-Out Statement to Class Counsel and Defendants’ Counsel no later than
                seven (7) days after receipt.

  3.6.3.5.Objectors

         A.     Any Class Member who doesTwo Class Members, Akeilah T. Campbell and Elsie
                Estefania, did not submit an Opt-Out Statement, and who wishes to object but
                objected to the settlement as set forth in this Agreement, must fax, email or
                postmarkby faxing, emailing or postmarking a written statement to the Settlement
                Claims Administrator, as well as submitby submitting an executed Claim Form,
                by the Bar Date. The written objection must: (1) clearly identifyidentified the
                written statement as an objection, such as “I object to the settlement in the
                Opinion Access Corp. wage and hour case”; (2) contain allcontained reasons for
                the objection; (3) containcontained the Objector’s name, address, and telephone
                number; and (4) bewas signed by the Objector.

         B.     The Settlement Claims Administrator shall provide the fax, email or postmark
                date on the original of each Objection that it receives and email copies of each
                Objection to Class Counsel and Defendants’ Counsel on a weekly basis.

         C.B.   Class Counsel shall promptly file has already filed the date-stamped originals of
                any and all Objections with the Court.

         D.     The Parties may file with the Court written responses to any filed Objections no
                later than three (3) days before the Fairness Hearing. Any reasons not included in
                the written objection shall not be considered by the Court.

         E.C.   A valid Objector also hasObjectors to the settlement were told that they had the
                right to appear at the Fairness Hearing either in person or through counsel retained
                by the Objector. An Objector who wishes to appear at the Fairness Hearing must
                clearly state his or her intention to do so in writing on his or her written Objection.
                It is in the Court’s discretion whether to allow the Objector or the Objector’s
                counsel to speak at the Fairness Hearing.

         F.     An Objector may withdraw his or her objection(s) at any time.

  4.     FAIRNESS HEARING AND FINAL JUDGMENT.

  4.1.   No later than fifteen (15) days after the Bar Date, the Settlement Claims Administrator
         shall provide to Defendants’ Counsel: (a) a list of the names and identification numbers
         of all Authorized Claimants, (b) a list of the names and identification numbers of all
         Objectors, and (c) a list of the names and identification numbers of all Class Members
         who timely submitted an Opt-Out Statement, and to Class Counsel: (a) a list of the
         identification numbers of all Authorized Claimants, (b) a list of the names and
         identification numbers of all Objectors, and (c) a list of the identification numbers of all
         Class Members who timely submitted an Opt-Out Statement.


                                                  13
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 15 of 28 PageID #: 751



  4.2.   Not later than fourteen (14) days before the Fairness Hearing, the Parties shall submit a
         Joint and Unopposed Motion for Judgment and Final Approval. Prior to filing, Class
         Counsel shall provide draft documents in support of the Joint and Unopposed Motion for
         Judgment and Final Approval to Defendants for review, comment and approval.

  4.3.   Class Counsel will file the Joint and Unopposed Motion for Judgment and Final Approval
         as “joint and unopposed.” Defendants may not oppose such application so long as it is
         consistent with the terms and conditions of this Agreement.

  4.4.   At the Fairness Hearing, the Parties shall request that the Court, among other things, (a)
         approve the Settlement as final, fair, reasonable, adequate, and binding on all Class
         Members who have not timely opted out, (b) award Fees and Costs, (c) enter judgment in
         accordance with this Agreement, and (d) dismiss this action with prejudice.

  5.4.   TERMINATION AND ITS EFFECTS.

  5.1.4.1.If the terms of this settlement isAgreement are not consummated for any reason
          including, but not limited to, a ruling by the Court declining to enter a Preliminarythe
          Approval Order or Final Order, the Parties shall first endeavor to resolve the matter
          jointly and in good faith with the goal of effectuating settlement. This may include
          seeking reconsideration of the Court’s ruling, renegotiating this Agreement (without any
          increase to the amount of the MaximumGross Settlement Amount or to what Defendants
          will have to pay as anticipated by this Agreement), or taking any other actions to address
          the reason settlement was not consummated. To the extent such efforts fail, the Parties
          may then continue to litigate the Action as though this Agreement had never been
          executed.

  5.2.4.2.Effect of Termination or Failure to Obtain Preliminary or Final Approval. In the
          event that this Agreement is not approved in its entirety by the Court, excluding
          modifications that the Parties determine in their reasonable and good faith judgment not
          to be material modifications, or in the event that the Settlement set forth in this
          Agreement is terminated, cancelled, declared void, or fails to become effective in
          accordance with its terms, the Parties shall proceed as follows:

         A.      This Agreement shall be deemed null and void and its terms and provisions shall
                 have no further force or effect.

         B.      Neither this Agreement, nor any other related papers or orders, including
                 certification of the Settlement Classa settlement class, may be cited to, used, or
                 deemed admissible in any judicial administrative or arbitral proceeding for any
                 purpose or with respect to any issue, substantive or procedural.

         C.      Litigation shall proceed without prejudice as if this Agreement had not been
                 executed unless: (1) one or more of the Parties seek reconsideration or appellate
                 review of the decision denying entry of Judgmentjudgment, or (2) the Parties
                 attempt to renegotiate the settlement and seek Court approval of the re-negotiated
                 settlement.



                                                 14
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 16 of 28 PageID #: 752



         D.    None of the Parties shall be deemed to have waived any claims, objections,
               defenses, or arguments.

         E.    The class certified for purposes of settlement, if any, shall be decertified (either by
               the Court sua sponte or on a motion by Defendants, which Plaintiffs agree not to
               oppose), and Defendants retain all rights and defenses, including the right to
               contest whether the Action should be certified and maintained as a collective
               and/or class action and to contest the merits of the claims being asserted in the
               Action.

         F.    Notwithstanding any other provision of this Agreement, no order of the Court, or
               modification or reversal on appeal of any order of the Court reducing the Fees and
               Costs, including the amount of any attorneys’ fees or costs to be paid to Class
               Counsel, or reducing the amount of any Incentive Award, shall constitute grounds
               for cancellation or termination of the Agreement or grounds for limiting any other
               provision of the Judgment. Plaintiffs and/or Class Counsel retain and reserve all
               rights to appeal or seek reconsideration of any order of the Court reducing the
               amount of attorneys’ fees or costs to be paid to Class Counsel and/or any order of
               the Court reducing the amount of any Incentive Award. Defendants shall not
               oppose the appeal or motion for reconsideration so long as Class Counsel seeks an
               amount that does not exceed the amounts contemplated in this Agreement.

         G.    If the Agreement is terminated after Class Notice is sent, the Settlement Claims
               Administrator shall provide notice to Class Members informing them that the
               Settlementcontemplated settlement was voided, and that as a result, no payments
               will be made and that Class Members, whether they submitted a Claim Form or
               not, retain all rights and privileges under the law, and that litigation in this action
               will continue. The notice may contain any additional information if jointly agreed
               to by Class Counsel and Defendants, including but not limited to, an explanation
               as to why the Agreement was terminated. Such notice shall be mailed and
               emailed by the Settlement Claims Administrator via United States First Class
               Mail, postage prepaid, to the addresses contained on the Class List and/or to any
               Updated Address. Class Members whose settlement Notice was returned and for
               whom there is no Updated Address need not be sent the termination notice by
               mail.

  6.5.   CONSIDERATION AND OTHER PAYMENTS

  6.1.5.1.Gross Settlement Fund.

         A.    Provided this Agreement is not terminated as provided herein, Defendants
               agreesagree to pay up to the MaximumFinal Settlement Amount for all payments
               to Authorized Claimants, any Court awarded Fees and Costs and FeesIncentive
               Awards, and classclaims administration costs and fees. No payments shall be
               made to putative Class Members who submitsubmitted Opt-Out Statements or to
               Class Members who failfailed to become Authorized Claimants, and amounts
               allocated for these Class Members from the Gross Settlement Amount shall not be
               paid into the QSF and shall be retained by Defendants as defined herein.

                                                 15
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 17 of 28 PageID #: 753



        B.      Payment of the settlement shall be made by Defendants in threetwo installments
                as followed:

             1. The first installment payment shall be made within fourteen (14) days following
                the Final Effective Date, and will consist of an aggregate payment equivalent toof
                $500,000 consisting of : (a) 2550% of the total amount owed to Class Counsel as
                payment of judicially approved Fees and Costs; (b) 2550% of the total amount
                owed to date to the Settlement Claims Administrator as claims administration fees
                and costs; and (c) 25% of the total amount owed to Authorized Claimants,
                including any judicially approved Incentive Awards to Plaintiffs. Defendants will
                also make an additional payment of $12,500 that (c) $25,000 which will be set
                aside for errors and omissions.

             2. The second installment shall be made on or before February 1, 2019, and will
                consist of an aggregate payment equivalent to: (a) 25% of the total amount owed
                to Class Counsel as payment of judicially approved legal fees and costs; (b) 25%
                of the total amount owed to the Settlement Claims Administrator to date as claims
                administration costs; and (c) 25% of the total amount owed to Authorized
                Claimants, including; and (d) the remainder shall be distributed Authorized
                Claimants on a pro rata basis, inclusive of one-half of any judicially approved
                Incentive Awards to Plaintiffs. Defendants will also make an additional payment
                of $12,500 that will be set aside for errors and omissions.

             1. The third installment PlaintiffsWithin fourteen (14) days of the payment by
                Defendants of the first installment payment into the QSF, the Settlement Claims
                Administrator shall mail settlement checks to Authorized Claimants and checks to
                Class Counsel for Court awarded Fees and Costs. Authorized Claimants shall be
                notified via a notice contained on or with their settlement check that the settlement
                check shall expire ninety (90) days from the date found on the check, and that           Formatte
                settlement checks not cashed within 90 days will be voided, and that they will not
                be entitled to any further settlement checks if they do not timely cash their checks.
                Authorized Claimants shall also be notified that they shall expect to receive one        Formatte
                more settlement check for approximately the same amount so long as they cash
                their settlement check from this first installment payment, and an approximate date
                for such payment. Counsel for the Parties shall meet and confer and attempt to
                agree upon the language within and proper form of this notice accompanying
                initial settlement checks to Authorized Claimants.

             3.2.The second installment shall be made on or before November 1, 2019, (provided
                 that the Final Effective Date has passed, and if not, within 14 days of the Effective
                 Date), and will consist of an aggregate payment equivalent to the remainderof
                 $500,000, consisting of the total remaining amount owed to: (a) Class Counsel as
                 payment of judicially approved legal feesFees and costsCosts; (b) the Settlement
                 Claims Administrator as claims administration costs; and (c) Authorized
                 Claimants, including any judicially approved Incentive Awards to Plaintiffs. The
                 remainder of the errors and omissions fund shall be credited against and paid out
                 as part of the proceeds to the Class Members on the third settlementAuthorized
                 Claimants on the second settlement payment. The monies from any settlement

                                                  16
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 18 of 28 PageID #: 754



               checks not timely cashed by Authorized Claimants from the first installment
               payment distribution shall remain in the QSF and shall be redistributed on a pro
               rata basis to Authorized Claimants who did cash their initial settlement checks
               from the first installment payment. Furthermore, any monies allocated from the
               second installment payment to Authorized Claimants who did not timely cash
               their initial settlement checks shall also be redistributed on a pro rata basis to
               Authorized Claimants who did cash their initial settlement checks from the first
               installment payment.

               C.       The above payments will be made into the QSF established by the               Formatte
                                                                                                      1"
               Settlement Claims Administrator, who will be responsible for appropriate
               distribution. Within fourteen (14) days of the payment by Defendants of eachthis
               second installment payment described above in Paragraph 6.1(B) into the QSF, the       Formatte
               Settlement Claims Administrator shall mail the Settlement Checkssettlement
               checks to Authorized Claimants who timely cashed their settlement check from the
               first installment, and checks to Class Counsel for Court awarded Fees and Costs.
               However, if 14 days have not passed since the expiration date of the last uncashed
               check to an Authorized Claimant from the first installment, then the payments shall
               be issued within 14 days after the expiration date of the last uncashed check from
               the first installment. Authorized Claimants shall be notified via a notice contained
               on or with their Settlement Checksettlement check that the Settlement
               Checksettlement check shall expire one-hundred and twenty (120ninety (90) days
               from the date found on the Settlement Checkscheck, and that Settlement Checks
               not cashed within 180 days will be void. Any proceeds from checks not cashed by        Formatte
               Class Members shall be returned by the Claims Administrator to
               Defendantswithin 90 days will be voided. Any monies from any uncashed checks
               from this second installment payment distribution shall be donated to a cy pres
               designee within thirty (30) days after the passage of 120 days from the issuance of    Formatte
               the final Settlement Checksof the last expiration date for any settlement check
               issued to Authorized Claimants from the second installment payment, which the
               Parties have agreed shall be The Legal Aid Society.

               (a) The amount allocated for the remainder of Plaintiffs’ Incentive Awards as set
                   forth in Paragraph 5.1(B)(2) shall not be issued in calendar year 2019, but
                   shall be issued on the earliest practical date in calendar year 2020, and for
                   which an IRS Form 1099 shall be issued for the year 2020.

  6.2.5.2.Settlement Checks to Authorized Claimants.

        A.     Each Authorized Claimant shall be issued Settlement Checks by the Settlement
               Claims Administrator from the QSF in accordance with the Final Approval
               Order.. Each Authorized Claimant’s Individual Gross Amount will be determined
               based on whether or not the Authorized Claimant was merely a Trainee (i.e.
               participated in OAC’s Interviewer training program but never worked at least one
               day as an Interviewer for OAC) (referred to herein as a “Trainee Class Member”)
               or whether they were an Interviewer (i.e. worked at least one day as an
               Interviewer at OAC after completing OAC’s training program) (referred to herein
               as an “Interviewer Class Member”), and on a formula that takes into account the

                                                 17
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 19 of 28 PageID #: 755



              total number of days worked by such Authorized Claimant as it relates to the total
              number of days worked by all Class Members during the Settlement Period. For
              avoidance of doubt, payments will be made to Authorized Claimants only. The
              Notices will describeissued to Class Members described the formula used to arrive
              at each Individual Gross amount, and will statestated that Class Members may call
              the Claims Administrator with any questions about the claim form, the amount of
              the anticipated settlement, timing of payment, or any other question they may
              have had.

        B.    Class Members’ individual, proportionate shares of the Gross Settlement Fund
              shall be computed in accordance with the formula below:

              1.     All Interviewer Class Members shall each receivebe assigned 1 point for
                     each day worked during the Settlement Period.

              2.     All Trainee Class Members, i.e. Class Members who did not work at least
                     one day as an Interviewer during the Settlement Period, shall each
                     receivebe assigned 20 points.

              3.     The Gross Settlement Fund, minus Class Counsel’s requestedcourt-
                     approved attorneys’ feesFees and litigation costs of $500,000),Costs,
                     minus Settlement Claims Administrator’s costs, and minus any judicially-
                     approved Incentive Awards, will be divided by the aggregate number of
                     points accrued by all Class MembersAuthorized Claimants (the result of
                     which shall be referred to as the Per Point Value).

              4.     Each Class Member’sAuthorized Claimant’s total points will be multiplied
                     by the Per Point Value, to determine his or her allocated Individual Gross
                     Amount, which will be inclusive of the employer withholding for FICA,
                     Medicare and all other applicable payroll taxes, and inclusive of judicially-
                     approved Incentive Awards, if any, to determine his or her initial allocated
                     Individual Gross Amount.

              5.     Plaintiffs’ Individual Gross Amounts shall be the sum of their
                     proportionate share of the Gross Settlement Fund per the formula set forth
                     in Paragraph 6.2(B)(1)-(4) above.

              6.5.   If the aggregate amount of all Authorized Claimants’ Individual Gross
                     Amounts does not exceed the Guaranteed Payout, then the Individual
                     Gross Amounts will be upwardly adjusted on a pro rata basis such that
                     Guaranteed Payout amount is reached when all Authorized Claimants’
                     Individual Gross Amounts are added together. If the Any non-Court does
                     not approve the feesapproved Fees and costsCosts sought by Class Counsel
                     as set forth in Paragraph 6.4(A), then such unapproved amountsand any
                     non-Court approved Incentive Awards sought by Plaintiffs shall be
                     redistributed to Authorized Claimants on a pro rata basis as per Paragraph
                     6.4(B)..


                                              18
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 20 of 28 PageID #: 756



  6.3.5.3.Incentive Awards.

        A.     In return for services rendered to the Class Members, Plaintiffs Preston Charles
               and Carlos Pabon shall apply to the Court for Incentive Awards of up to $15,000
               each, and Plaintiff Freddy Graciano shall apply to the Court for an Incentive
               Award of up to $5,000. Defendants shall not oppose this application.

        B.     The application for the Incentive Awards is to be considered separately from the
               Court’s consideration of the fairness, reasonableness, adequacy, and good faith of
               the settlement of the action. The outcome of the Court’s ruling on the application
               for the Incentive Awards shall not terminate this Agreement or otherwise affect
               the Court’s ruling on the Motion for Final Approval or for Final Judgment and
               dismissalMotion. Plaintiffs shall have the right to appeal or move to reconsider the
               Court’s determination with respect to their application for Incentive Awards, which
               shall not be opposed by Defendants. Upon the determination of any such
               unopposed appeal or motion for reconsideration, Incentive Awards sought by
               Plaintiffs but which are not awarded shall be added backredistributed to the Gross
               Settlement Fund and subject to the allocation formula set forth in Paragraph
               6.2(B)(1)-(4).Authorized Claimants on a pro rata basis.

  6.4.5.4.Settlement Amounts Payable as Attorneys’ Fees and Costs and Settlement
          Administration Fees and Costs.

        A.     At the Fairness Hearing and Motion for Final Approval, Class Counsel shall
               petition the Court for an award of attorneys’ fees and costsFees of no more than
               FiveThree Hundred and Thirty Three Thousand Three Hundred Thirty-Three
               Dollars ($500,000333,333.00) (based upon one-third of the Gross Settlement
               Fund) plus reasonable litigation costs of no more than Nine Thousand Six
               Hundred and One Dollars and Eighty-Four Cents ($9,601.84) to be paid from the
               QSF. Defendants shall not oppose such application.

        B.     The substance of Class Counsel’s application for attorneys’ fees and costs is to be
               considered separately from the Court’s consideration of the fairness,
               reasonableness, adequacy, and good faith of the settlement of the action. The
               outcome of any proceeding related to Class Counsel’s application for attorneys’
               fees and costs shall not terminate this Agreement or otherwise affect the Court’s
               ruling on the Motion for Final Approval Motion. Class Counsel shall have the right
               to appeal or move to reconsider the Court’s determination with respect to their
               application for attorneys’ feesFees and costs, which shall not be opposed by
               Defendants.Costs. Upon the determination of any such unopposed appeal or motion
               for reconsideration, feesFees and costsCosts sought by Class Counsel but which are
               not awarded shall be redistributed to Authorized Claimants on a pro rata basis.         Formatte


        C.     Defendants’ complete obligations to Class Counsel are set forth in this Agreement.
               Class Counsel shall hold Defendants harmless for an award of fees or costs beyond
               those made in accordance with this Agreement and shall not seek to recover any fees
               or costs in excess of the amounts specifically set forth in this Agreement, except in
               the event Defendants materially breach this Agreement. Except as provided in this

                                                19
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 21 of 28 PageID #: 757



               Agreement, Class Counsel and Plaintiffs hereby irrevocably and unconditionally
               release, acquit, and forever discharge any claim that he or they may have against
               Defendants for attorneys’ fees or costs associated with Class Counsel’s
               representation of the Plaintiffs and Class Members. in this Action. Class Counsel
               further understands and agrees that any fee payments approved by the Court, or if
               appealed, as approved by the appellate court, shall be the full, final and complete
               payment of all attorneys’ fees and costs associated with Class Counsel’s
               representation in this Action.

  6.5.5.5.Tax Characterization.

        A.     For tax purposes, the Individual Gross Amount payments to Authorized Claimants
               (not including Incentive Awards) shall be allocated as follows: (i) 50% in
               consideration for wage income subject to Internal Revenue Service (“IRS”) Form
               W-2 reporting (“Wage Payments”); and (ii) 50% in consideration for liquidated
               damages and interest on non-wage payments subject to IRS Form 1099 reporting
               (“Non-Wage Payments”).

        B.     Judicially approved Incentive Awards paid to the Plaintiffs shall be reported as
               non-wage compensation on an IRS Form 1099.

        C.     The Settlement Claims Administrator shall report payments to the Authorized
               Claimants to the appropriate taxing authorities, and make applicable tax
               withholdings for the portions allocated as wages. The employer’s share of the
               FICA, Medicare and all other applicable payroll taxes shall be paid from the QSF.

        D.     The Settlement Claims Administrator shall report payments of attorneys’ fees and
               costs without tax withholdings to Class Counsel and to the appropriate taxing
               authorities on an IRS Form 1099. In the event that it is subsequently determined
               by any taxing authority that any payee owes any additional taxes with respect to
               any funds distributed under this Agreement, it is expressly agreed that liability for
               such taxes rests exclusively with that payee, and that none of the Plaintiffs,
               Defendants, Counsel for the Parties, or the Settlement Claims Administrator shall
               be responsible for the payment of such taxes, including any interest and penalties.

        E.     The Settlement Claims Administrator shall be paid from the QSF. The Settlement
               Claims Administrator will receive a Form 1099 for this payment from OAC.

        F.     Plaintiffs acknowledge that the Settlement Claims Administrator must report to
               the Internal Revenue Service (as well as state and local taxing authorities, where
               applicable) all payments made pursuant to this Agreement. Plaintiffs expressly
               acknowledge and warrant that they are, and shall be, responsible for all federal,
               state, and local tax liabilities which are attributable to them that may result from
               the payments under this Agreement, and Plaintiffs hereby warrant that Defendants
               and Defendants’ counsel shall bear no responsibility for any such tax liabilities.
               Plaintiffs further agree to indemnify and hold Defendants and Defendants’
               counsel harmless to the full extent of any such liabilities, reasonable attorneys’
               fees, payments or costs, including taxes, interest, and penalties which may be

                                                20
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 22 of 28 PageID #: 758



                assessed against or incurred by Defendants or Defendants’ counsel in connection
                with any payment made to or on behalf of any Plaintiff hereunder, with the
                exception of any liability arising from the fault or negligence of Defendants.
                Plaintiffs agree that should any tax liability arise or accrue to any Plaintiff under
                local, state, or federal tax law as a result of any payments made under this
                Agreement, the Plaintiff will pay any and all such finally determined obligations
                without seeking indemnity or reimbursement from Defendants, or any increase in
                his Incentive Award, or his Individual SettlementGross Amount, or in the Gross
                Settlement PaymentFund.

         G.     Plaintiffs and Class Counsel acknowledge that any Class Members who
                participate in the settlement of the Action will be required to be solely responsible
                for all taxes, interest and penalties due with respect to any payment to them
                received in connection with the settlement of the Action, and that Class Members
                will be required to indemnify and hold Defendants and Defendants’ attorneys
                harmless to the full extent of any such liabilities, payments of costs, reasonable
                attorneys’ fees, including taxes, interest, and penalties which may be assessed
                against or incurred by Defendants in connection with any payment made to or on
                behalf of any Class Member who participates in the settlement of the Action, with
                the exception of any liability arising from the fault or negligence of Defendants.
                The Class Members who participate in the settlement of the Action will be
                required to further agree that should any tax liability arise or accrue to any Class
                Member under local, state, or federal tax law as a result of any payments made
                under this Agreement, the Class Member will pay any and all such finally
                determined obligations without seeking indemnity or reimbursement from
                Defendants or his or her Individual SettlementGross Amount, or in the Gross
                Settlement PaymentFund.

  6.6.5.6.Default

         A.     “Default” shall mean the failure by Defendants to make payment within 10 days
                of any payment date specified in Paragraph 65.1(B) above, which is not cured
                within 10 days after written notice of Default is received. The notice of Default
                shall be sent to both of the Individual Payers (defined as Jimmy R. Hoffman and
                Joseph Raphael) directly and to their counsel, Eve I. Klein of Duane Morris, LLP,
                either via e-mail or certified mail. The current mailing address of Jimmy R.
                Hoffman is 69 West Overlook, Port Washington300 East 75th Street, #23C, New
                York 11050, NY 11021. The current mailing address of Joseph Raphael is 7
                Maple Street, Englewood Cliffs, New Jersey, 07632. Defendants will notify Class
                Counsel, either directly or through their counsel, of any changes to the mailing
                addresses of the Individual Payers within ten (10) days of any change of address.
                If Defendants fail to timely notify Class Counsel of any change to the mailing
                addresses of the Individual Payers, then notices of Default sent to the Individual
                Payers’ mailing addresses last disclosed to Class Counsel shall constitute
                sufficient notice of Default.

         B.     The Individual Payers, in addition to OAC, shall be personally liable and
                responsible for the MaximumGross Settlement Amount, and affirm that they have

                                                 21
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 23 of 28 PageID #: 759



              provided Class Counsel with valid and accurate proof of ability to pay (in the
              form of brokerage account statements that identify the aggregate value of the
              Individual Payers’ investments which have a value in the aggregate of at least
              $1,500000,000.00 in respect of such payment obligations). Specifically, Rafael
              warrants and represents that he presently holds with Vanguard Flagship Services:
              (1) a Rollover IRA account withthat had a value, as of December 31, 2017, of
              $989,948.02; (2) a Rollover IRA brokerage account withthat had a value, as of
              December 31, 2017, of $118,316.23; (3) a Rollover IRA account withthat had a
              value, as of December 31, 2017, of $73,742.60; and (4) a Rollover IRA brokerage
              account withthat had a value, as of December 31, 2017, of $170,852.42.
              Likewise, Hoffman warrants and represents that he presently holds investment
              accounts with Wells Fargo Advisor withwhich had an aggregate value, as of
              December 31, 2017, totaling $1,244,867.03. The Individual Payers agree to retain
              in thesaid brokerage accounts in the aggregate, without any encumbrances, no less
              than $1,500000,000.00, or such lesser amount sufficient to satisfy the remaining
              balance then due. Individual Payers agree to provide a copy of their statements on
              these accounts to Class Counsel to confirm this commitment no later than seven
              (7) days after request, but no more often than quarterly, to substantiate same. In
              the event of Default by the Defendants, within thirty (30) days of written notice of
              Default, the Individual Payers agree that they will sell securities and/or withdraw
              monies from the brokerage accounts referenced in this Paragraph 65.6(B)
              sufficient to satisfy any remaining monies owed under this Agreement, and shall
              make such payment to satisfy any outstanding monies owed under this Agreement
              no later than five (5) days thereafter.

        C.    In the event of Default by the Defendants, one or more of the Plaintiffs may
              accelerate the balance of any remaining monies owed under this settlement
              agreement by filing Confessions of Judgment which the Individual Payers will
              each execute at the time the amounts of the installment payments set forth in
              Paragraph 6.1(B) are determined, but no later than seven days after the Final
              Effective Date. Class Counsel has drafted a form of the Confession of Judgments
              that will be completed and executed by the Individual Payers no later than seven
              (7) days after the Final Effective Date, and which is incorporated into this
              Agreement as Exhibit 1. The executed Confessions of Judgments shall be held in
              escrow by Class Counsel for filing with the court only in the event of a Default.
              Any settlement amounts paid as of the date of any Default shall be offset against
              the remaining balance for Confession of Judgment purposes.

        D.    In the event of Default, and if one or more Plaintiffs and/or Class Counsel
              commence an action to enforce the terms of this Agreement, and/or to file or
              enforce the Confession of Judgments and/or pursue an action to collect on the
              outstanding balance, Plaintiffs and/or Class Counsel will be entitled to reasonable
              attorneys’ fees and litigation costs incurred. In the event of a default, Defendants
              shall also be liable for interest on the outstanding balance at the rate provided for
              in the New York Civil Practice Laws and Rules, running from the date payment
              was due. In the event that Plaintiffs and/or Class Counsel are unable, after
              reasonable efforts, to collect on the outstanding balance, any and all releases of


                                               22
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 24 of 28 PageID #: 760



              claims that inure to the benefit of Released Defendants will be automatically
              rendered null and void, and Plaintiffs shall have the option to reinstate all causes
              of actions alleged in this Action as if filed on the date the action was filed, with
              tolling of the applicable statute of limitations from the date the action was filed or,
              unless provided otherwise in any applicable tolling agreement entered into in this
              Action which shall govern, and may seek any and all available equitable,
              monetary and injunctive relief. Defendants agree not to raise any objection or
              defense to the reinstated claims on any basis related to the fact that a settlement
              resolving this action may have been judicially approved (including, but not
              limited to, issue or claim preclusion, res judicata, or any claims that Plaintiffs
              waived any right by virtue of the court approving a settlement reached to resolve
              this action or any other law or rule). Any monies paid to the Settlement Class as a
              result of this Agreement shall be offset against any future judgment rendered
              against Defendants.

  7.6.   RELEASE OF CLAIMS

         A.   By operation of the entry of the Final Order, and except as to such rights or claims
              as may be created by this Agreement, (1) each Class Member who doesdid not
              submit a timely and valid Opt-Out Statement pursuant to this Agreement, fully,
              finally and forever releases and dismisses with prejudice on behalf of
              himself/herself, his/her heirs representatives, successors, assigns and attorneys the
              Released Class Claims, regardless of whether such individual filesfiled a Claim
              Form; and (2) each Authorized Claimant (which includes Plaintiffs and Freddy
              Graciano) fully, finally and forever releases and dismisses with prejudice on
              behalf of himself/herself, his/her heirs representatives, successors, assigns and
              attorneys both the Released Class Claims and the Released Authorized Claimant
              Claims, irrespective of whether such Authorized Claimant ultimately cashes or
              redeems a settlement payment.

         B.   In addition to the release provided by the Plaintiffs herein, to the fullest extent
              permitted by law, as of the Effective Date, in consideration for receiving an
              Incentive Award, Plaintiffs hereby release and forever discharge Defendants from
              all debts, obligations, promises, covenants, agreements, contracts, endorsements,
              bonds, controversies, suits, actions, causes of action, judgments, damages,
              expenses, claims or demands, in law or in equity, which Plaintiffs ever had, now
              have, that accrue or accrued on any date up through the date of the execution of
              this Agreement, including but not limited to all claims (whether known or
              unknown) by Plaintiffs or on behalf of the Plaintiffs regarding Plaintiffs’
              employment at or termination of employment from the Defendants, any contract
              (express or implied), any claim for equitable relief or recovery of punitive,
              compensatory, or other damages or monies (including claims as to taxes),
              attorneys’ fees, any tort, and all claims for alleged discrimination based upon age,
              race, color, sex, sexual orientation, marital status, religion, national origin,
              handicap, disability, genetic information or retaliation, including any claim,
              asserted or unasserted, which could arise under Title VII of the Civil Rights Act of
              1964; the Equal Pay Act of 1963; the Age Discrimination in Employment Act of


                                                23
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 25 of 28 PageID #: 761



                 1967; the Older Workers Benefit Protection Act of 1990; the Americans With
                 Disabilities Act of 1990; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
                 Genetic Information Nondiscrimination Act of 2008; the Family and Medical
                 Leave Act of 1993; ERISA; the Civil Rights Act of 1991; the Worker Adjustment
                 and Retraining Notification ("WARN") Act of 1988; the New York State WARN
                 Act; the New York State Human Rights Law; the New York City Human Rights
                 Law; the NYLL; the FLSA; and any other federal, state or local laws, rules or
                 regulations, whether equal employment opportunity laws, rules or regulations or
                 otherwise, or any right under any Defendants’ pension, welfare, or stock plans.
                 For the avoidance of doubt, to the extent no Incentive Award is approved and
                 awarded by the Court presiding over this action or by an appellate court, this
                 provision 76(B) shall be rendered null and void.

         C.      In consideration for receiving an Incentive Award, Plaintiffs forever agree that
                 they shall not institute, nor accept any other relief from, any other suit, class or
                 collective action, administrative claim or other claim of any sort or nature
                 whatsoever against Defendants, relating to the claims being released herein. For
                 the avoidance of doubt, to the extent no Incentive Award is approved and awarded
                 by the Court presiding over this action or by an appellate court, this provision
                 76(C) shall be rendered null and void.

         D.      Class Counsel and Plaintiffs, on behalf of the Class and each individual Class
                 Member, hereby irrevocably and unconditionally release, acquit, and forever
                 discharge any claim that they may have against Defendants for attorneys’ fees or
                 costs associated with the Action and Class Counsel’s representation of the
                 Plaintiffs and the Class. Class Counsel further understands and agrees that any
                 fee payments approved by the Court will be the full, final and complete payment
                 of all attorneys’ fees, expenses and costs associated with Class Counsel’s
                 representation in the Action.

  8.7.   MISCELLANEOUS PROVISIONS

  8.1.7.1.No Assignment. Class Counsel and Plaintiffs represent and warrant that they have not
          assigned or transferred, or purported to assign or transfer, to any person or entity, any
          interest or claim in this Action, or any portion thereof.

  8.2.7.2.Non-Admission of Liability. By entering into this Agreement, Defendants in no way
          admit any violation of law or any liability whatsoever to Plaintiffs and/or the Class,
          individually or collectively, all such liability being expressly denied. Defendants enter
          into this Agreement to avoid protracted litigation and to resolve and settle all disputes
          with Plaintiffs and the Class. Settlement of the Action, negotiation and execution of this
          Agreement, and all acts performed pursuant to or in furtherance of this Agreement or the
          settlement: (a) are not, shall not be deemed to be, and may not be used as an admission or
          evidence of any wrongdoing or liability on the part of Defendants or of the truth of any of
          the factual allegations in the Complaint filed in the Action; and (b) are not, shall not be
          deemed to be, and may not be used as an admission or evidence of fault or omission on
          the part of Defendants in any civil, criminal, administrative, judicial or arbitral
          proceeding. The Parties understand and agree that this Agreement is a settlement

                                                  24
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 26 of 28 PageID #: 762



         document and shall be inadmissible as evidence in any proceeding, except an action or
         proceeding to approve, interpret, or enforce the terms of this Agreement.

  8.3.7.3.Cooperation Between the Parties; Further Acts. The Parties shall reasonably
          cooperate with each other and shall use their reasonable best efforts to obtain the Court’s
          approval of this Agreement and all of its terms, and to administer and effectuate the
          settlement. Each party, upon the request of any other party, agrees to perform such
          further acts and to execute and deliver such other documents as are reasonably necessary
          to carry out the provisions of this Agreement.

  8.4.7.4.Entire Agreement. This Agreement constitutes the entire agreement between the Parties
          with regard to the subject matter contained herein, and all prior and contemporaneous
          negotiations and understandings between the Parties shall be deemed merged into this
          Agreement.

  8.5.7.5.Binding Effect. This Agreement shall be binding upon the Parties and, with respect to
          Plaintiffs and all Class Members, their spouses, children, representatives, heirs,
          administrators, executors, beneficiaries, conservators, attorneys and assigns.
          Notwithstanding the passage of any legislation, bill, regulation, or other change in the law
          that may materially affect the rights of the Plaintiffs and all Class Members in this
          Action, this Agreement is binding.

  8.6.7.6.Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the
          terms and conditions of this Agreement at arms’ length. All terms and conditions of this
          Agreement in the exact form set forth in this Agreement are material to this Agreement
          and have been relied upon by the Parties in entering into this Agreement, unless otherwise
          expressly stated.

  8.7.7.7.Captions. The captions or headings of the sections and paragraphs of this Agreement
          have been inserted for convenience of reference only and shall have no effect upon the
          construction or interpretation of any part of this Agreement.

  8.8.7.8.Construction. The determination of the terms and conditions of this Agreement has been
          by mutual agreement of the Parties. Each party participated jointly in the drafting of this
          Agreement, and therefore the terms and conditions of this Agreement are not intended to
          be, and shall not be, construed against any party by virtue of draftsmanship.

  8.9.7.9.Severability. If any provision of this Agreement, with the exception of Paragraph
          7Paragraphs 6(A) and 76(D), is held by a court of competent jurisdiction to be invalid or
          unenforceable, the remaining provisions of this Agreement shall continue in full force and
          effect.

  8.10.7.10.     Governing Law. The rights and obligations of the Parties set forth in this
          Agreement shall be construed and enforced in accordance with, and shall be governed by,
          the laws of the State of New York, without regard to conflict of laws principles.

  8.11.7.11.      Continuing Jurisdiction.       The Court shall retain jurisdiction over the
          interpretation and implementation of this Agreement as well as any and all matters arising


                                                  25
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 27 of 28 PageID #: 763



         out of, or related to, the interpretation or implementation of this Agreement and of the
         settlement contemplated thereby.

  8.12.7.12.      Waivers, Modifications, and Amendments. No waiver, modification, or
         amendment of the terms of this Agreement, whether purportedly made before or after the
         Court’s approval of this Agreement, shall be valid or binding unless in a writing signed
         by or on behalf of all Parties and then only to the extent set forth in such written waiver,
         modification, or amendment, subject to any required Court approval. Any failure by any
         party to insist upon the strict performance by the other party of any of the provisions of
         this Agreement shall not be deemed a waiver of future performance of the same
         provisions or of any of the other provisions of this Agreement. Notwithstanding any such
         failure, such party shall have the right thereafter to insist upon the specific performance of
         any and all of the provisions of this Agreement.

  8.13.7.13.      When Agreement Becomes Effective; Counterparts. This Agreement shall
          become effective upon its execution by Plaintiffs, subject to final approval by the Court.
          The Parties may execute this Agreement in counterparts, which, when taken together,
          shall constitute a complete agreement. Each counterpart shall have the same validity,
          force, and effect as if all Parties had signed the same instrument.

  8.14.7.14.     Facsimile and Email Signatures. Any party may execute this Agreement and
         cause its counsel to transmit its executed signature page via facsimile or email to counsel
         for the other party. Any signature transmitted by facsimile or email shall be deemed an
         original signature for purposes of this Agreement and shall be binding upon the party
         whose counsel transmits the signature page by facsimile or email.

  8.15.7.15.      General Acknowledgements. It is understood and agreed that the Gross
          Settlement Fund and the other good and valuable consideration provided for herein are
          not a mere recital but are the consideration for this Agreement and all terms herein,
          including the full and final release effected thereby. The Parties represent and warrant
          that all payments made from the Gross Settlement Fund to Plaintiffs, Class
          MembersAuthorized Claimants, and Class Counsel are fair and reasonable. The Parties
          represent and warrant that they are entering into this Agreement of their own free will and
          accord after consultation with their attorneys. The Parties acknowledge that they have
          jointly prepared this Agreement and that they are executing this Agreement knowingly
          and voluntarily.



  8.16.7.16.     Additional Representations and Warranties. The Parties represent and warrant
          to each other that the execution and delivery of this Agreement has been duly authorized
          by each of the Parties, that the persons signing this Agreement on their behalf below have
          been fully authorized to do so, and that the undersigned do fully understand the terms of
          this Agreement and have the express authority to enter into this Agreement.




                                                   26
Case 1:16-cv-06868-KAM-JO Document 58-3 Filed 07/03/19 Page 28 of 28 PageID #: 764



  IN WITNESS WHEREOF, the Parties hereto have executed, or caused their duly authorized officers to
  execute, this Agreement as of the dates set forth below.


  ________________________      __________
  Preston Charles               Date


  ________________________      __________
  Carlos Pabon                  Date


  ________________________      __________
  Freddy Graciano               Date


  ________________________      __________
  Opinion Access Corp.          Date

  By: _____________________

  Title: ___________________


  _______________________       __________
  Jimmy R. Hoffman              Date


  _________________________ __________
  Joseph Raphael            Date




                                                  27
